ROBERTS, Chief Justice,
dissenting.
Section 604(3) of “Act 195,” the Public Employe Relations Act, Act of July 23, 1970, P.L. 563, 43 P.S. § 1101.604(3) (Supp.1983), directs that the Pennsylvania Labor Relations Board shall not permit “any individual employed as a guard to enforce against employes and other persons, rules to protect property of the employer or to protect the safety of persons on the employer’s premises” to be included in any bargaining unit with “other public employes.” Those individuals to be excluded may, however, form “separate homogeneous employes organizations.... ” Id.
As is made clear by Section 2416 of the Administrative Code, Act of April 9, 1929, P.L. 177, as amended, 71 P.S. § 646 (1962 and Supp.1983), Capitol Police are individuals employed to protect Commonwealth property and persons on its premises. Section 2416 provides:
“The Capitol Police, Commonwealth Property Police and the Security or Campus Police of all State colleges and universities, State aided or related colleges and universities and community colleges shall have the power, and their duty shall be:
(a) To enforce good order in State buildings and on State grounds in Dauphin County, in the Pittsburgh State Office Building and the grounds, in the Philadelphia State Office Building and the grounds and in the grounds and buildings of all State colleges and universities, State aided or related colleges and universities and community colleges;
*17(b) To protect the property of the Commonwealth in State grounds and buildings in Dauphin County, in the Pittsburgh State Office Building and grounds, in the Philadelphia State Office Building and grounds and in the grounds and buildings of all State colleges and universities, State aided or related colleges and universities and community colleges;
(c) To exclude all disorderly persons from the premises of the State Capitol, State buildings in Dauphin County, the Pittsburgh State Office Building and the Philadelphia State Office Building and from the grounds and buildings of all State colleges and universities, State aided or related colleges and universities and community colleges.... ”
Although Capitol Police possess authority to “arrest any person” who commits an offense on Commonwealth property, see § 2416(h), 71 P.S. § 646(h), that authority clearly is incidental to their primary responsibility as security guards.
Accordingly, the order of the Commonwealth Court should be reversed, and Capitol Police permitted to bargain collectively under Act 195 as security guards, not under Act 111 as “policemen.”